 DECISIONS OF NATIONAL LABOR RELATIONS BOARDExhibitors Film Delivery & Service, Inc. and LocalDelivery Drivers Union, Petitioner. Case 17-RC-8736January 14, 1981DECISION AND DIRECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered an objection to anddeterminative challenges in an election held onAugust 21, 1980,1 and the Hearing Officer's reportrecommending disposition of same. The Board hasreviewed the record in light of the exceptions2andbriefs and hereby adopts the Hearing Officer's find-ings and recommendations.3' The election was conducted pursuant to a Decision on Review datedJanuary 22, 1980, in which the Board, Member Penello dissenting direct-ed an election. 247 NLRB No. 66 (1980) The tally was three votes for,and one against, the Petitioner. There were six challenged ballots, a suffi-cient number to affect the results.2 In the absence of exceptions thereto, we adopt, proforma, the recom-mendation of the Hearing Officer to sustain the challenges to the ballotsof Lori Farmer and Richard Hedges and to overrule the challenge to theballot of Jim Cantrel.In the Employer's "Answering Brief on Challenges to Persons andWithdrawal of Objection to Conduct of Election" dated October 10,1980, the Employer stated that, "The Employer hereby withdraws its ob-jection to the conduct of the election filed with the Regional Director forRegion 17, on August 28, 1980." We will treat this statement as a motionto withdraw the objection, and grant the motion.' We have considered the Petitioner's contention that the Hearing Offi-cer has evidenced a bias against the Petitioner's position We have con-sidered the entire record and reject these charges.DIRECTIONIt is hereby directed that, as part of the investi-gation to ascertain a representative for the purposesof collective bargaining with the Employer, theRegional Director for Region 17 shall, pursuant tothe National Labor Relations Board Rules andRegulations, Series 8, as amended, within 10 daysfrom the date of this Decision and Direction, openand count the ballots of Jim Cantrell, Jim Lundin,and Don Roberts and thereafter prepare and causeto be served on the parties a revised tally of bal-lots, including therein the count of these three bal-lots. Thereafter, the Regional Director shall issuethe appropriate certification.MEMBER PENELLO, dissenting:I dissented from my colleagues' finding, in di-recting the election herein, that the owner-operatordrivers in the petitioned-for bargaining unit are em-ployees within the meaning of Section 2(3) of theAct, Exhibitors Film Delivery & Service, Inc., 247NLRB No. 66 (1980). For the reasons stated in mydissenting opinion, I would have found that thesedrivers are independent contractors and, therefore,I would have dismissed the petition. Inasmuch as Iwould not have directed the election, I will notconsider the merits of exceptions to the HearingOfficer's report on objections. Accordingly, I dis-sent from my colleagues' findings herein.254 NLRB No. 34320